DETAILED ACTION
This is in response to Applicant’s reply dated 6/17/22.  Claims 21-40 have been examined.  Claims 1-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,979,924 in view of Chen (US 2014/0044040).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variants of each other.  For comparison, see the table below.
Instant Application
US 10,979,924
21. (New) A wireless transmit/receive unit (WTRU), comprising: a processor configured to: receive resource configuration information that comprises a first resource element mapping for a first subset of reference signals, a first periodicity for the first subset of reference signals, a second resource element mapping for a second subset of reference signals, and a second periodicity for the second subset of reference signals; 

receive first measurement configuration information that indicates that the WTRU perform a first measurement associated with channel state information (CSI) using the first subset of the reference signals; 

receive second measurement configuration information that indicates that the WTRU perform a second measurement associated with a received power (RSRP) using the second subset of the reference signals; and 

perform the first measurement and the second measurement based on the resource configuration information and the respective first and second measurement configuration information.
1. A wireless transmit/receive unit (WTRU), comprising: a processor configured to: receive resource configuration information, wherein the resource configuration information includes information regarding reference signals that are to be used for reference signal measurement; 

receive measurement configuration information, wherein the measurement configuration information indicates a feedback report to be generated by the WTRU; 

the measurement configuration information indicates one or more types of measurements among a plurality of different measurement types to be reported in the feedback report, the plurality of different measurement types including a channel measurement and a reference signal received power (RSRP) measurement; and 

the measurement configuration information indicates a respective subset of the reference signals to be used to perform each of the one or more types of measurements; 

determine, based on the measurement configuration information, whether each of the one or more types of measurements is to be reported at a wideband level or a subband level; generate the feedback report based on the measurement configuration information; and transmit the feedback report to a network entity.

In view of 

Chen [0063]
31. (New) A method implemented by a wireless transmit/receive unit (WTRU), the method comprising: receiving resource configuration information that comprise a first resource element mapping for a first subset of reference signals, a first periodicity for the first subset of reference signals, a second resource element mapping for a second subset of reference signals, and a second periodicity for the second subset of reference signals; 

receiving first measurement configuration information that indicates that the WTRU perform a first measurement associated with channel state information (CSI) using the first subset of the reference signals; 

receiving second measurement configuration information that indicates that the WTRU perform a second measurement associated with a received power using the second subset of the reference signals; and 

performing the first measurement and the second measurement based on the resource configuration information and the respective first and second measurement configuration information.
10. A method implemented in a wireless transmit/receive unit (WTRU), the method comprising: receiving resource configuration information, wherein the resource configuration information includes information regarding reference signals that are to be used for reference signal measurement; 

receiving measurement configuration information, wherein the measurement configuration information indicates a feedback report to be generated by the WTRU; the measurement configuration information indicates one or more types of measurements among a plurality of different measurement types to be reported in the feedback report, the plurality of different measurement types including a channel measurement and a reference signal received power (RSRP) measurement; and the measurement configuration information indicates a respective subset of the reference signals to be used to perform each of one or more types of measurements; 

determining, based on the measurement configuration information, whether each of the one or more types of measurements is to be reported at a wideband level or a subband level; generating the feedback report based on the measurement configuration information; and sending the feedback report to a network entity.

In view of 

Chen [0063]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2014/0044040) in view of Zhang (US 2019/0319682).

Regarding Claim 21 (Currently Amended),
A wireless transmit/receive unit (WTRU), comprising: a processor configured to: 

receive resource configuration information that comprise a first resource element mapping for a first subset of reference signals, a first periodicity for the first subset of reference signals, a second resource element mapping for a second subset of reference signals, and a second periodicity for the second subset of reference signals [Chen: resource configurations == plurality of CSI-RS configurations; first periodicity == CSI-RS transmissions every 5 ms; second periodicity == CSI-RS transmissions every 10 ms or with other periodicity; 0060; Fig. 5; the cell may send upper-layer signaling indicating the plurality of CSI-RS configurations configured for the UE (step 514); the UE may receive the upper-layer signaling and may store the plurality of CSI-RS configurations (step 516); 0063; the first set of CSI-RS configurations may be associated with CSI-RS transmissions every 5 ms and may be present in first and second subframes; the second set of CSI-RS configurations may be associated with CSI-RS transmissions every 10 ms and may be present in the first subframe but not the second subframe; the UE may receive signaling indicating that the two sets of CSI-RS configurations are active; 0038; in the example shown in FIG. 2, the CSI-RS is transmitted every 5 ms in downlink subframes 0 and 5 of each radio frame; the CSI-RS may also be transmitted with other periodicity and/or in other downlink subframes; 0039; LTE Release 10 and later supports a number of CSI-RS configurations; each CSI-RS configuration is associated with specific subcarriers, specific symbols, and specific slots in which CSI-RS may be transmitted]; 

receive first measurement configuration information that indicates that the WTRU perform a first measurement associated with channel state information (CSI) using the first subset of the reference signals [Chen: measurement configuration == active CSI-RS configuration; 0060; the cell may determine at least one active CSI-RS configuration for the UE (step 518); the cell may send lower-layer signaling indicating the at least one active CSI-RS configuration for the UE (step 520); 0061; the UE may perform at least one complementary communication task based on the at least one active CSI-RS configuration for the UE (step 524); the UE may determine and report CSI and the cell may receive CSI feedback based on the at least one active CSI-RS configuration; 0062; a UE may be configured with five sets of CSI-RS configurations via upper-layer signaling; the UE may receive lower-layer signaling indicating that only the first two sets of CSI-RS configurations are active in a first subframe and that all five sets of CSI-RS configurations are active in a second subframe; the UE may perform communication tasks (e.g., CSI feedback) associated with the first two sets of CSI-RS configurations in the first subframe; the UE may perform communication tasks (e.g., CoMP set management) associated with the five sets of CSI-RS configurations in the second subframe; the UE may also perform de-rate matching based on the first two sets of CSI-RS configurations in the first subframe and based on the five sets of CSI-RS configurations in the second subframe; 0063; the first set of CSI-RS configurations may be associated with CSI-RS transmissions every 5 ms and may be present in first and second subframes; the second set of CSI-RS configurations may be associated with CSI-RS transmissions every 10 ms and may be present in the first subframe but not the second subframe; the UE may receive signaling indicating that the two sets of CSI-RS configurations are active; 0064; the UE may receive signaling indicating that only one set of CSI-RS configurations active; the UE may then perform communication tasks related to the active set of CSI-RS configurations; 0069; one set of CSI-RS configurations for CSI channel measurement and one set of CSI-RS configurations for interference measurement may always be active for the UE; 0086; the plurality of CSI-RS configurations may include a CSI-RS configuration that is active for a first communication task (e.g., de-rate matching) and is inactive for a second communication task (e.g., CSI feedback)]; 

perform the first measurement … based on the resource configuration information and the … first … measurement configuration information [Chen: 0064; the UE may receive signaling indicating that only one set of CSI-RS configurations active; the UE may then perform communication tasks related to the active set of CSI-RS configurations; 0083; each set of CSI-RS configurations may be associated with one or more communication tasks by the UE, e.g., de-rate matching, CSI feedback, CoMP set management, RLM/RRM, etc].

However, Chen does not teach that the second measurement configuration information … indicates … a second measurement associated with a received power.

POSITA would have incorporated Zhang’s configuring UE to measure RSRP of reference signal (i.e. CSI-RS with a relatively long period) into Chen’s configurations for CSI-RS associated with transmissions every 10 ms (longer period than every 5 ms) because it would make efficient SU/MU-MIMO transmission based on sparse spatial correlation matrix feedback.

Zhang teaches:
receive second measurement configuration information that indicates that the WTRU perform a second measurement associated with a received power using the second subset of the reference signals [Zhang: 0077; BS/eNB transmitted long term CSI-RS for each antenna port/transmit beam RSRP measurement; 0078; BS sends configuration signaling for long term CSI-RS and the configured number for RSRP reporting; the configuration information can be the subframe, time-frequency resource location, port number, sequence, power ratio, quasi-colocation information for CSI-RS as in LTE system; 0079; after UE feeds back RSRP measurement results, BS transmits short term CSI-RS for CSI measurement based on RSRP feedback; 0044; Fig. 5; at step 1, BS (eNB) 134 transmits a reference signal (CSI-RS) for UE RSRP (reference signal received power) measurement; in an example implementation, the reference signal may be a CSI-RS with a (relatively) long period (long term reference signal); BS 134 may also configure or notify UE 132 of the resource location of the reference signal for each antenna port/transmit beam, for example, e.g., to allow the UE 132 to measure the RSRP of the reference signal for each of the antenna ports/transmit beams; 0119; wherein the measuring a power of the first reference signal received via each of the plurality of transmit beams may include: measuring a plurality of reference signal received powers (RSRPs), including a RSRP of the first reference signal received via each of the plurality of transmit beams]; and 

perform the … second measurement based on the resource configuration information and … second measurement configuration information [Zhang: 0077; BS/eNB transmitted long term CSI-RS for each antenna port/transmit beam RSRP measurement; 0078; BS sends configuration signaling for long term CSI-RS and the configured number for RSRP reporting; the configuration information can be the subframe, time-frequency resource location, port number, sequence, power ratio, quasi-colocation information for CSI-RS as in LTE system; 0079; after UE feeds back RSRP measurement results, BS transmits short term CSI-RS for CSI measurement based on RSRP feedback; 0119; wherein the measuring a power of the first reference signal received via each of the plurality of transmit beams may include: measuring a plurality of reference signal received powers (RSRPs), including a RSRP of the first reference signal received via each of the plurality of transmit beams].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Zhang in order to make efficient SU/MU-MIMO transmission based on sparse spatial correlation matrix feedback [Zhang: 0076].

Regarding Claim 22 (Currently Amended),
wherein the reference signals of the first subset and the second subset of reference signals are non-zero power (NZP) channel state information reference signals (CSI-RS) [Chen: 0050; CSI-RS configurations may be associated with non-zero-power transmissions or zero-power transmissions; for example, a UE may be configured with a first set of non-zero-power CSI-RS configurations for channel measurement related to CSI feedback; 0063; the first set of CSI-RS configurations may be associated with CSI-RS transmissions every 5 ms and may be present in first and second subframes; the second set of CSI-RS configurations may be associated with CSI-RS transmissions every 10 ms and may be present in the first subframe but not the second subframe; the UE may receive signaling indicating that the two sets of CSI-RS configurations are active; 0038; in the example shown in FIG. 2, the CSI-RS is transmitted every 5 ms in downlink subframes 0 and 5 of each radio frame; the CSI-RS may also be transmitted with other periodicity and/or in other downlink subframes; 0069; as another example, all non-zero-power CSI-RS configurations for the UE may always be active].

Regarding Claim 23 (Currently Amended),
wherein the processor is further configured to receive third measurement configuration information indicating that the WTRU perform a third measurement associated with radio link monitoring using a third subset of the reference signals [Chen: 0048; a UE may be configured with one or more sets of CSI-RS configurations via upper-layer signaling such as Radio Resource Control (RRC) signaling; different sets of CSI-RS configurations may be designated to serve different purposes; the UE may be configured with a plurality of CSI-RS configurations for purposes such as CSI feedback, Coordinated MultiPoint (CoMP) set management, radio link management/radio resource management (RLM/RRM), etc; RLM/RRM may refer to management of a set of cells that can be selected to serve the UE on the downlink and/or uplink; 0070; the UE may perform de-rate matching for CSI-RS configurations for CSI feedback and CoMP set management and may not perform de-rate matching for CSI-RS configurations for RLM/RRM].

Regarding Claim 24 (Previously Presented),
wherein the third measurement configuration information further indicates a purpose of the third measurement associated with the radio link monitoring [Chen: 0048; a UE may be configured with one or more sets of CSI-RS configurations via upper-layer signaling such as Radio Resource Control (RRC) signaling; different sets of CSI-RS configurations may be designated to serve different purposes; the UE may be configured with a plurality of CSI-RS configurations for purposes such as CSI feedback, Coordinated MultiPoint (CoMP) set management, radio link management/radio resource management (RLM/RRM), etc; RLM/RRM may refer to management of a set of cells that can be selected to serve the UE on the downlink and/or uplink; 0070; the UE may perform de-rate matching for CSI-RS configurations for CSI feedback and CoMP set management and may not perform de-rate matching for CSI-RS configurations for RLM/RRM].

Regarding Claim 25 (Previously Presented),
wherein the CSI includes one or more of a channel quality indicator (CQI), a precoding matrix indicator (PMI), or a rank indicator (RI) [Chen: 0048; CSI feedback may refer to reporting of CSI from a UE to a cell; CSI may include channel quality indicator (CQI), precoding matrix indicator (PMI), rank indicator (RI), etc.].

Regarding Claim 26 (Previously Presented),
wherein the processor is further configured to determine the one or more of the CQI, PMI, or RI based on the first measurement and transmit a feedback report that indicates the one or more of the CQI, PMI, or RI [Chen: 0048; CSI feedback may refer to reporting of CSI from a UE to a cell; CSI may include channel quality indicator (CQI), precoding matrix indicator (PMI), rank indicator (RI), etc.].

Regarding Claim 27 (Currently Amended),
Chen teaches that each set of CSI-RS configurations may be associated with one or more communication tasks by the UE, e.g., de-rate matching, CSI feedback, CoMP set management, RLM/RRM, etc [Chen: 0083].

However, Chen does not teach that the processor is further configured to determine the received power based on the second measurement and transmit a feedback report that indicates the received power.

POSITA would have incorporated Zhang’s configuring UE to measure RSRP of reference signal (i.e. CSI-RS with a relatively long period) into Chen’s configurations for CSI-RS associated with transmissions every 10 ms (longer period than every 5 ms) because it would make efficient SU/MU-MIMO transmission based on sparse spatial correlation matrix feedback.

Zhang teaches:
wherein the processor is further configured to determine the received power based on the second measurement and transmit a feedback report that indicates the received power [Zhang: 0077; BS/eNB transmitted long term CSI-RS for each antenna port/transmit beam RSRP measurement; 0078; BS sends configuration signaling for long term CSI-RS and the configured number for RSRP reporting; the configuration information can be the subframe, time-frequency resource location, port number, sequence, power ratio, quasi-colocation information for CSI-RS as in LTE system; 0079; after UE feeds back RSRP measurement results, BS transmits short term CSI-RS for CSI measurement based on RSRP feedback; 0119; wherein the measuring a power of the first reference signal received via each of the plurality of transmit beams may include: measuring a plurality of reference signal received powers (RSRPs), including a RSRP of the first reference signal received via each of the plurality of transmit beams; 0044; Fig. 5; At step 1, BS (eNB) 134 transmits a reference signal (CSI-RS) for UE RSRP (reference signal received power) measurement; BS 134 may also configure or notify UE 132 of the resource location of the reference signal for each antenna port/transmit beam, for example, e.g., to allow the UE 132 to measure the RSRP of the reference signal for each of the antenna ports/transmit beams].


It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of Chen and Zhang in order to make efficient SU/MU-MIMO transmission based on sparse spatial correlation matrix feedback [Zhang: 0076].

Regarding Claim 28 (Currently Amended),
wherein the processor is further configured to determine whether one or more of the reference signals of the first subset and the second subset of reference signals are activated or deactivated [Chen: 0065; signaling may be sent in various manners to indicate active CSI-RS configurations for a given UE; 0060; the cell may determine at least one active CSI-RS configuration for the UE (step 518); the cell may send lower-layer signaling indicating the at least one active CSI-RS configuration for the UE (step 520); 0061; the UE may perform at least one complementary communication task based on the at least one active CSI-RS configuration for the UE (step 524); the UE may determine and report CSI and the cell may receive CSI feedback based on the at least one active CSI-RS configuration; 0063; the first set of CSI-RS configurations may be associated with CSI-RS transmissions every 5 ms and may be present in first and second subframes; the second set of CSI-RS configurations may be associated with CSI-RS transmissions every 10 ms and may be present in the first subframe but not the second subframe; the UE may receive signaling indicating that the two sets of CSI-RS configurations are active].

Regarding Claim 29 (Previously Presented),
wherein the determination of whether the one or more of the reference signals are activated or deactivated is based on downlink control information (DCI) [Chen: 0036; cell-specific reference signal (CRS) may be transmitted on an new carrier type (NCT) carrier in a subset of downlink subframes (e.g., in every 5 downlink subframes) instead of in every downlink subframe as would be the case for a legacy carrier; 0037; An NCT carrier may rely on (i) the ePDCCH and/or other control channels sent in the data region of the NCT carrier to carry DCI and/or (ii) another carrier to carry DCI; 0038; a cell may transmit CSI-RS in certain symbol periods of certain downlink subframes; the CSI-RS may be used for various purposes such as channel measurement, interference measurement, CSI feedback, cell set management, etc.; in the example shown in FIG. 2, the CSI-RS is transmitted every 5 ms in downlink subframes 0 and 5 of each radio frame; 0065; signaling may be sent in various manners to indicate active CSI-RS configurations for a given UE; the group of UEs may monitor a multicast/groupcast channel (e.g., similar to DCI 3/3A group power control sent on the PDCCH in LTE) for signaling indicating active CSI-RS configurations and may perform de-rate matching and/or other communication tasks based on the signaling].

Regarding Claim 30 (Previously Presented),
wherein the determination of whether the one or more reference signals are activated or deactivated is based on a media access control (MAC) control element (CE) [Chen: 0058; the lower-layer signaling may be sent via physically layer (PHY) or medium access control (MAC); the active CSI-RS configurations may be changed dynamically (e.g., in each subframe) via faster and more efficient lower-layer signaling in PHY or MAC; 0066; a base station/cell may send signaling on the PDCCH and/or ePDCCH to indicate which CSI-RS configurations are active; in another example, MAC-based signaling may be sent to indicate active CSI-RS configurations; for example, MAC-based signaling similar to that used to indicate activation/deactivation of a carrier may be sent to indicate active CSI-RS configurations; 0060; the cell may send lower-layer signaling indicating the at least one active CSI-RS configuration for the UE (step 520].

Regarding claims 31-40, which recite the same claim limitations as those in claims 21-30 above, the same rationale of rejection as presented in claims 21-30 is applicable.

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive. 

I.	Applicant argues regarding claims 21 and 31 on pages 7-8 of the Remarks section that Chen does not teach that resource configuration information comprises a first resource element mapping for a first subset of reference signals, a first periodicity for the first subset of reference signals, a second resource element mapping for a second subset of reference signals, and a second periodicity for the second subset of reference signals.”
Examiner’s Response:
The Examiner disagrees.  Chen explicitly teaches that the first set of CSI-RS configurations may be associated with CSI-RS transmissions every 5 ms (mapped to first periodicity) and may be present in first and second subframes; and the second set of CSI-RS configurations may be associated with CSI-RS transmissions every 10 ms (mapped to second periodicity) and may be present in the first subframe but not the second subframe.  Moreover, each CSI-RS configuration is associated with specific subcarriers, specific symbols, and specific slots (mapped to resource element mapping) in which CSI-RS may be transmitted [Chen: 0039].  In conclusion, Chen teaches the limitation at issue in the argument above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468